[Cite as State ex rel. Goodgame v. Russo, 2012-Ohio-92.]


                Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 97347



                             STATE OF OHIO, EX REL.
                               JIMMIE GOODGAME
                                                               RELATOR

                                                     vs.

       NANCY RUSSO, JUDGE FOR CUYAHOGA CTY.
               COMMON PLEAS COURT
                                                               RESPONDENT




                                          JUDGMENT:
                                          WRIT DENIED


                                           Writ of Mandamus
                                           Motion No. 448463
                                           Order No. 451076

RELEASE DATE:              January 11, 2012

ATTORNEY FOR RELATOR
                                            2


James R. Willis
420 Lakeside Place
323 Lakeside Avenue, NW
Cleveland, Ohio 44113


ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




COLLEEN CONWAY COONEY, J.:

       {¶ 1} On September 26, 2011, the relator, Jimmie Goodgame, commenced this

mandamus action against the respondent, Judge Nancy Russo, to compel the judge (1) “to

implement a Hearing on whether the Relator can be held without bail, and * * * set a

Hearing and make findings mandated by [Criminal Rule 12.]” (Prayer for relief;

capitalization in original) and (2) to fully observe and implement relator’s right to counsel

in the underlying cases, State v. Goodgame, Cuyahoga County Common Pleas Court Case

Nos. CR-552557 and CR-553130. Goodgame alleged that when he was arraigned on the

two underlying cases, his attorney, James Willis, was temporarily out of town and that the
                                                  3

respondent judge assigned other counsel, and that when Willis returned he was not able to

contact Goodgame. Additionally, although the respondent had initially set bond, she

revoked that bond on the grounds that he had missed a pretrial. Goodgame asserted that

this denies his constitutional right to pretrial bail.

        {¶ 2} On October 12, 2011, the respondent, through the Cuyahoga County

Prosecutor, moved for summary judgment, inter alia, on the grounds that there is no duty

or right enforceable in mandamus to hold a bond hearing or to observe a defendant’s right

to counsel. 1     Goodgame filed a brief in opposition on October 19, 2011.                          On

November 14, 2011, the respondent judge filed a “Notice of Judicial Action.”

Attached to this filing was a certified copy of an October 31, 2011 journal entry in which

the judge set Goodgame’s bond at $25,000. On November 21, 2011, Goodgame filed a


        1The  requisites for mandamus are well established: (1) the relator must have a clear legal right
to the requested relief, (2) the respondent must have a clear legal duty to perform the requested relief,
and (3) there must be no adequate remedy at law. Additionally, although mandamus may be used to
compel a court to exercise judgment or to discharge a function, it may not control judicial discretion,
even if that discretion is grossly abused. State ex rel. Ney v. Niehaus, 33 Ohio St.3d 118, 515 N.E.2d
914 (1987). Furthermore, mandamus is not a substitute for appeal. State ex rel. Keenan v.
Calabrese, 69 Ohio St.3d 176, 631 N.E.2d 119 (1994); State ex rel. Daggett v. Gessaman, 34 Ohio
St.2d 55, 295 N.E.2d 659 (1973); and State ex rel. Pressley v. Indus. Comm. of Ohio, 11 Ohio St.2d
141, 228 N.E.2d 631 (1967), paragraph three of the syllabus. Thus, mandamus does not lie to
correct errors and procedural irregularities in the course of a case. State ex rel. Jerninghan v.
Gaughan, 8 Dist. No. 67787 (Sept. 26, 1994). Moreover, mandamus is an extraordinary remedy
            ht




which is to be exercised with caution and only when the right is clear. It should not issue in doubtful
cases. State ex rel. Taylor v. Glasser, 50 Ohio St.2d 165, 364 N.E.2d 1 (1977); State ex rel. Shafer
v. Ohio Turnpike Comm., 159 Ohio St. 581, 113 N.E.2d 14 (1953); State ex rel. Connole v. Cleveland
Bd. of Edn., 87 Ohio App.3d 43, 621 N.E.2d 850 (1993); and State ex rel. Dayton-Oakwood Press v.
Dissinger, 32 Ohio Law Abs. 308 (1940).
                                           4

response to the judge’s “Notice” in which he complained that the judge had revoked his

bond; thus, the mandamus claim was not moot.         For the following reasons, this court

grants the judge’s motion for summary judgment.

        {¶ 3} Both claims for mandamus are moot.         A review of the docket in the

underlying cases shows that Willis has been representing Goodgame in both cases and has

even obtained a not guilty verdict in Case No. CR-552557. Similarly, the docket reflects

that the respondent judge has set bond for Goodgame several times and that Goodgame

has been released from jail for at least short periods of time. Admittedly, the judge has

revoked bail for various reasons, including failure to attend a pretrial, federal detainer,

violation of electronic home detention conditions, and efforts to reside outside of

Cuyahoga County. Nevertheless, the judge has provided the requested relief, setting

bond.     Moreover, to the extent that Goodgame is arguing a denial of bond or excessive

bail, the proper remedy in Ohio is a writ of habeas corpus which has very different

pleading requirements than a writ of mandamus. Thus, this court declines to consider

this application for a writ of mandamus as a petition for habeas corpus.     R.C. Chapter

2725; State ex rel. Pirman v. Money, 69 Ohio St.3d 591, 653 N.E.2d 26 (1994); and

Chari v. Vore, 91 Ohio St.3d 323, 744 N.E.2d 763 (2001).

        {¶ 4} Accordingly, this court grants the respondent judge’s motion for summary

judgment and denies this application for a writ of mandamus. Relator to pay costs. The
                                          5

clerk is directed to serve upon the parties notice of this judgment and its date of entry

upon the journal. Civ.R. 58(B).


___________________________________________________
COLLEEN CONWAY COONEY, JUDGE

JAMES J. SWEENEY, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR